TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00639-CV



      Kelli Hinojosa and Rogelio Hinojosa, both individually and on behalf of The Estate
                               of Bryan Hinojosa, Appellants


                                                   v.


Columbia/St. David=s Healthcare System, L.P. d/b/a South Austin Hospital; Paul Locus, M.D.;
        and Central Texas Obstetrics and Gynecological Associates, PA, Appellees


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
              NO. GN203383, HONORABLE PETE LOWRY, JUDGE PRESIDING




                                  --------------------
                                   CONCURRING OPINION
                                  --------------------


               I concur in the judgment only.




                                                Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson
Filed: May 8, 2003